DETAILED ACTION
This office action is in response to the application filed on 6/19/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtake et al. (US 7,106,037, hereinafter Ohtake).
	Regarding Claim 1, Ohtake discloses a voltage source device (fig. 5) comprising: a voltage converter (L1, Q1) for generating a supply voltage at an output node (node between L1 and Q1) of the voltage converter based on a feedback signal (F2) provided on a feedback line (line of 5, 9f, 7b, 8); at least one switch (switch of 6) coupled between the output node of the voltage converter and an output terminal of the voltage source device (2b); and at least one further switch (Q2) configured to selectively couple (coupled via Q2) the feedback line to: the output node of the voltage converter during a first regulation mode (current flow); and to the output terminal of the voltage source device during a second regulation mode (current cutoff, col. 7, lines 18-40) .  
	Regarding Claim 2, Ohtake discloses (fig. 5) comprising a comparator (EA2) configured to compare a voltage level at the output terminal (@ +) of the voltage source device with a threshold 
	Regarding Claim 5, Ohtake discloses (fig. 5) configured to vary the threshold voltage based on a source voltage level of a source voltage to be provided by the voltage source device (varied via EA2 varying output).  
	Regarding Claim 6, Ohtake discloses (fig. 5) further comprising: a voltage divider (R1/R2) coupled between a node of the at least one further switch and a first supply rail, an intermediate node of the voltage divider being coupled via a differential amplifier (ERA3) to the feedback line.  
	Regarding Claim 11, Ohtake discloses a method of compensating for voltage drop within a voltage source device (fig. 5), the method comprising: generating, by a voltage converter (L1, Q1), a supply voltage at an output node of the voltage converter (node between L1 and Q1) based on a feedback signal (F2)provided on a feedback line (line of 5, 9f, 7b, 8); coupling the output node of the voltage converter to an output terminal of the voltage source device (2b) via at least one switch (switch of 6); coupling, using at least one further switch (Q2) , the feedback line to the output node of the voltage converter during a first regulation mode; and coupling, using the at least one further switch, the feedback line to the output terminal of the voltage source device during a second regulation mode (current flow and current cutoff, col. 7, lines 18-40).  
	Regarding Claim 12, Ohtake discloses (fig. 5) comprising: comparing (via Ea2) a voltage level at the output terminal of the voltage source device with a threshold voltage; and controlling the at least one further switch as a function of the comparison (F1 leads to control of 4 which controls output and Q2 thus a function of EA2 output).  
	Regarding Claim 14, Ohtake discloses (fig. 5) controlling the at least one further switch further comprises: controlling the at least one further switch to couple the feedback line to the output node of the voltage converter prior to deactivation of a source voltage enable signal (EA1 output).  

	Regarding Claim 16, Ohtake discloses (fig. 5) comprising: coupling a node of the at least one further switch to the feedback line via a voltage divider (R1, R2) and a differential amplifier (EA3).  

Allowable Subject Matter
Claims 3, 4, 7, 8, 9, 10, 13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to disclose: “...a control circuit configured to control the at least one further switch to couple the feedback line to the output node of the voltage converter during the first regulation mode, and to control the at least one further switch to couple the feedback line to the output terminal of the voltage source device in response to the comparator detecting that the voltage level at the output terminal of the voltage source device rises above the threshold voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.

Regarding claim 9, the prior art fails to disclose: “...a current source configured to apply a current to a further output terminal of the voltage source device in order to detect a cable voltage drop; and a compensation circuit configured to generate an analog compensation signal based on a voltage at the further output terminal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 13, the prior art fails to disclose: “...controlling the at least one further switch (Q2) comprises: controlling the at least one further switch (Q2) to couple the feedback line to the output node of the voltage converter during the first regulation mode; and controlling the at least one further switch to couple the feedback line to the output terminal of the voltage source device in response to the voltage level at the output terminal of the voltage source device rising above the threshold voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, the prior art fails to disclose: “...comprising: switchably coupling the feedback line and the output node of the voltage converter with a first switch of the at least one further switch; and switchably coupling the feedback line and the output terminal of the voltage source device with a second switch of the at least one further switch.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 19, the prior art fails to disclose: “...comprising: applying, by a current source, a current to a further output terminal of the voltage source device in order to detect a cable voltage drop; and generating, by a compensation circuit, an analog compensation signal based on a voltage at the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5479090, Schultz; Charles P. discloses a power converter having optimal dynamic operation.
US 7199560, Cheung; Eugene Lau et al. discloses a Switch-mode power supply voltage regulator and methodology.
US 8044649, Schmeller; Hans et al. discloses a Dual mode regulation loop for switch mode power converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838